Citation Nr: 0010025	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to service-connected disability of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, for additional development.  The case is again 
before the Board for adjudication.

An April 1997 supplemental statement of the case denied 
entitlement to service connection for right knee disability 
on a secondary, direct and presumptive basis, and the 
notification sent to the veteran later in April 1997 advised 
that if the supplemental statement of the case contained any 
new issue the veteran had to file a substantive appeal on the 
new issue within 60 days of the notification to perfect his 
appeal on the new issue.  No response was received from or on 
behalf of the veteran within 60 days on the issue of 
entitlement to service connection for right knee disability 
on a direct or presumptive basis.  A VA examiner in January 
1999, who did not at that time have access to the claims 
file, concluded that the veteran's current right knee 
disability could have begun in service, which raises the 
issue of whether new and material evidence has been presented 
to reopen a claim for entitlement to service connection for 
right knee disability on a direct basis.  Since this issue is 
not part of the current appeal, it is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's right knee disability was not caused or 
chronically worsened by his service-connected disability of 
the right leg.


CONCLUSION OF LAW

The veteran's right knee disability is not proximately due to 
or the result of service-connected right leg disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the issue on appeal have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of the claim has been satisfied.  Id.

The veteran is service connected for right leg disability.  
Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997).  

The United States Court of Veterans Appeals (Court) has held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991) refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records do not contain any 
complaints or abnormal findings involving his right knee.  VA 
treatment records dated in May 1970 reveal that the veteran 
complained of right thigh disability; muscle strain of the 
right upper leg was diagnosed.  His musculoskeletal system 
was normal on VA examination later in May 1970.  

On VA disability evaluation in November 1981, the veteran 
complained of right leg disability since service, with giving 
out of the right knee.  Reflexes were 2+ at the knees and 
ankles; motor examination showed 3/5 strength in the right 
quadriceps and hamstrings with some decreased sensation to 
pin prick along the medial aspect of the right leg.  The 
pertinent impression was status post shrapnel injury to the 
right leg with residual right leg weakness and numbness.  X-
rays of the right knee were normal.

According to a February 1982 statement from Robert C. 
Collins, M.D., the veteran had post shrapnel injury to the 
right leg with residual right leg weakness and numbness.

VA outpatient records for 1995 reveal right knee complaints.  
The veteran complained in August 1995 of right knee 
disability and said that he had injured his right leg in 
service; the assessment was right knee arthritis probably 
secondary to prior trauma.  August 1995 X-rays of the right 
knee did not show any evidence of fracture, effusion, or 
dislocation.  Right knee arthritis was also diagnosed in 
November 1995.

On VA orthopedic examination in December 1995, the veteran 
complained of right knee disability since service, including 
locking and giving way.  Physical examination revealed 
atrophied right quadriceps and range of motion from 5-110 
degrees.  There was tenderness along the posterior medial 
joint line and a positive McMurray's test.  The examiner's 
impression was probable right medial meniscal tear with 
bucketing episodes.  An MRI of the right knee in December 
1995 showed a tear of the posterior horn of the medial 
meniscus.

The veteran underwent an arthroscopic debridement of the 
right medial meniscus tear at a VA hospital in February 1996, 
at which time grade II chondrosis of the femoral condyle was 
also found.  VA treatment records from February to October 
1996 show continued post surgery complaints of right leg pain 
and disability, although the veteran said that the pain was 
not as severe as prior to the surgery.  It was noted in June 
1996 that giving way of the leg was related to quadriceps 
weakness, which should get better.  

On VA orthopedic examination in August 1996, the veteran gave 
a history of being hit by grenade fragments just above the 
right knee during combat in service; he said that he was able 
to perform his usual activities despite the fragments.  The 
veteran indicated that he began having a rubbing sensation in 
his right knee with ambulation approximately 3-4 years prior 
to the August 1996 examination.  He said that his right knee 
was doing a lot better since his February 1996 surgery.  The 
examiner concluded that, because the veteran had no symptoms 
after his right leg fragment wounds, it was unlikely that his 
right knee problem is a result of his service shrapnel 
injury.

The veteran testified at a personal hearing at the RO in 
November 1996 that he has had a right lower extremity problem 
since service injury, and that the right leg weakness due to 
his service injury caused a lot of pressure on his right knee 
and resulted in a right knee disability requiring surgery.

According to a February 1997 VA physician's evaluation of the 
veteran's claims file, which did not include physical 
examination of the veteran, the veteran had indicated that he 
had twisted his right knee in service.  The evaluator 
concluded that, based on the evidence on file, it was 
unlikely that the veteran's service-connected right thigh 
disability would cause any interarticular pathology of the 
knee and that it was much more likely that the meniscal tear 
of the knee and the SFW of the thigh were two completely 
separate, unrelated events.  The evaluator noted that he 
could not comment on whether the weakness in the veteran's 
quadriceps caused him to be more at risk for twisting his 
knee and sustaining a meniscal tear since he had not 
physically examined the veteran.

It was noted by another examiner on VA orthopedic examination 
in January 1999 that the veteran's claims file and VA 
worksheet were unavailable for review.  The veteran said that 
his 1996 right knee surgery significantly helped his knee 
pain, although he got occasional pain and swelling in the 
knee.  Physical examination showed range of motion of the 
knees from 0-135 degrees, with +5 hyperextension on both 
sides.  There was tenderness along the medial joint line on 
the right.  The examiner noted that the veteran was able to 
work and that his knee disability appeared to be a nuisance 
rather than a significant disability.

The VA examiner who saw the veteran in January 1999 was 
subsequently provided with the VA worksheet and the veteran's 
claims file to review.  After review of the file, the 
examiner noted in an April 1999 report that the veteran's 
service-connected wound of the right leg has not aggravated 
his right knee because there was no evidence on either 
physical examination or clinical questioning of the veteran 
to relate the wound injury to right knee disability.

Although there is evidence both for and against the veteran's 
claim, the preponderance of the evidence is against the 
claim.  The veteran first complained of right knee disability 
on VA examination in November 1981, at which time X-rays of 
the right knee were normal and no specific right knee 
disability was diagnosed.  The initial evidence of right knee 
disability was in August 1995, when it was concluded that the 
veteran had right knee arthritis that was probably secondary 
to prior trauma.  However, it was concluded by a VA examiner 
in August 1996 that, because the veteran had no immediate 
right leg symptoms after he incurred fragment wounds to the 
leg in service, it was unlikely that the veteran's right knee 
disability is a result of his service-connected right leg 
disability.  Another VA examiner reviewed the file in 
February 1997 and concluded that, based on the evidence on 
file, it was unlikely that the veteran's service-connected 
right thigh disability would cause any interarticular 
pathology of the knee.  Finally, the Board notes that a third 
VA examiner determined in April 1999, after reviewing the 
claims file, that there was no objective clinical evidence to 
support the conclusion that the veteran's service-connected 
wound of the right leg has aggravated his right knee 
disability.  

The Board finds the evidence against the veteran's claim to 
be more persuasive than the evidence supporting the claim 
because it includes three different VA examiners' opinions, 
including two examiners who physically examined the veteran, 
and the reasons for the opinions.  The August 1995 outpatient 
record in which it is concluded that the veteran has right 
knee arthritis probably secondary to prior trauma appears to 
be based primarily on the veteran's history and does not 
include any supporting rationale or any indication that the 
claims file was reviewed.  Since the preponderance of the 
evidence is against the veteran's claim for service 
connection for right knee disability secondary to service-
connected right leg disability, the claim is denied.


ORDER

Service connection for right knee disability secondary to 
service-connected right leg disability is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

